Name: 2013/413/EU: Commission Implementing Decision of 30Ã July 2013 authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in the regions of Akkar and Bekaa of Lebanon (notified under document C(2013) 4683)
 Type: Decision_IMPL
 Subject Matter: European Union law;  trade;  tariff policy;  Asia and Oceania;  plant product;  agricultural policy;  international trade;  marketing;  agricultural activity
 Date Published: 2013-08-01

 1.8.2013 EN Official Journal of the European Union L 205/13 COMMISSION IMPLEMENTING DECISION of 30 July 2013 authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in the regions of Akkar and Bekaa of Lebanon (notified under document C(2013) 4683) (2013/413/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) thereof, Whereas: (1) In accordance with Article 4(1) of Directive 2000/29/EC in conjunction with point 12 of Part A of Annex III thereto, Member States shall ban the introduction into the Union of potatoes, other than potatoes intended for planting, originating in Lebanon. Pursuant to Article 15(1) of that Directive derogations from that ban may, however, be provided for if there is no risk of spreading harmful organisms. (2) In accordance with Article 5(1) of Directive 2000/29/EC in conjunction with point 25.2 of Section I of Part A of Annex IV thereto, Member States shall ban the introduction into the Union of potatoes unless they originate in countries known to be free from Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al. hereinafter the harmful organism concerned, or applying provisions recognised as equivalent to the Union provisions for combatting that organism. Lebanon fulfils neither of those conditions. Pursuant to Article 15(1) of that Directive derogations from that ban may, however, be provided for if there is no risk of spreading harmful organisms. (3) Information supplied by Lebanon and collected in the country during a mission carried out in March 2006 by the Food and Veterinary Office, and subsequent information provided by Lebanon, has shown that potatoes, other than potatoes intended for planting, originating from the regions of Akkar and Bekaa are grown under adequate phytosanitary conditions. (4) Therefore, the introduction into the Union of potatoes, other than potatoes intended for planting, originating in the regions of Akkar and Bekaa in Lebanon should be permitted provided they satisfy conditions ensuring that the harmful organism concerned is not present on potatoes when they are introduced into the Union territory. Those conditions should concern the production in areas free from the harmful organism concerned, conduct of surveys of those areas, production from certified seed potatoes, handling, storage, packaging and preparation requirements. (5) The potatoes should be introduced into the Union through designated points of entry, to ensure effective controls and reduction of any phytosanitary risk. (6) Inspection requirements should be set out to ensure control of the phytosanitary risk. It should be laid down that sampling and testing is to be carried out in accordance with the existing test scheme established by Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot (2). (7) The potatoes should only be introduced and moved within the Union if they are appropriately labelled to indicate the Lebanese origin and other relevant information, with the aim of preventing the potatoes from being planted and to ensure identification and traceability of the potatoes. (8) Member States should, after every import season, provide the Commission and the other Member States with information on the imports made, in order that the application of this Decision can be assessed. (9) The derogation should be for a limited period. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Authorisation to provide for derogation By way of derogation from Article 4(1) of Directive 2000/29/EC in conjunction with point 12 of Part A of Annex III to that Directive, and from Article 5(1) of that Directive in conjunction with point 25.2 of Section I of Part A of Annex IV to that Directive, Member States may authorise the introduction into their territory of potatoes, as set out in point 12 of Part A of Annex III to that Directive, (hereinafter: potatoes) originating in the regions of Akkar or Bekaa of Lebanon, which satisfy the conditions set out in the Annex to this Decision. Article 2 Phytosanitary certificate The phytosanitary certificate, as set out in Article 13a(3) of Directive 2000/29/EC, shall be issued in Lebanon. It shall include under Additional declaration the following elements: (a) a statement In accordance with EU requirements laid down in Commission Implementing Decision 2013/413/EU; (b) the number of the lot; (c) the name of the pest free area within the meaning of point (1) of the Annex. Article 3 Points of entry 1. Potatoes covered by an authorisation under Article 1 may only be introduced into the Union through a point of entry, designated for such an introduction by the Member State in which the point of entry is situated. 2. The points of entry, and the name and address of the responsible official body referred to in Directive 2000/29/EC in charge of each point of entry, shall be notified by the Member State to the other Member States, the Commission and Lebanon thereof. Article 4 Inspections by Member States 1. Samples for official examination in respect of Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al., hereinafter the harmful organism concerned, shall be taken from each lot in a consignment. Each sample shall consist of at least 200 tubers. Where a lot exceeds 25 tonnes, a sample shall be taken for each 25 tonnes and, in addition, for the remaining part of the lot. 2. The responsible official bodies shall carry out a visual examination of the samples for symptoms of the harmful organism concerned on cut tubers. During that examination, all lots of the consignment concerned shall remain under official control and shall not be moved or used. 3. Where symptoms of the harmful organism concerned are detected during the examination referred to in paragraph 2, tests, determining whether the harmful organism concerned is present, shall be carried out in accordance with point 1.1 and points 4 to 10 of Annex I to Directive 93/85/EEC. While those tests are carried out, all lots of the consignment concerned, and all other consignments which contain a lot originating in the same pest free area and are under the control of the responsible official body concerned, shall remain under official control, and shall not be moved or used. 4. Where the presence of the harmful organism concerned is confirmed in a sample in accordance with paragraph 3, there shall be retention and appropriate conservation of any remaining potato extract and the lot concerned shall not be introduced into the Union. All remaining lots referred to in the second subparagraph of paragraph 3 shall be tested in accordance with point 1.1 and points 4 to 10 of Annex I to Directive 93/85/EEC. 5. As regards lots for which no symptoms of the harmful organism concerned are detected in the samples during the examination referred to in paragraph 2, tests for latent infection shall be carried out on all of the lots in accordance with point 1.2 and points 3 to 10 of Annex I to Directive 93/85/EEC. During that testing that lot shall remain under official control and shall not be moved or used. Where the presence of the harmful organism concerned is confirmed in a sample as referred to in the first subparagraph, there shall be retention and appropriate conservation of any remaining potato extract and the lot concerned shall not be introduced into the Union. Article 5 Notification of suspect or confirmed findings 1. Member States shall immediately notify the Commission and Lebanon of the cases where the presence of the harmful organism concerned is suspected as a result of the rapid screening test, as referred to in point 1.1 of Annex I to Directive 93/85/EEC, or the screening test as referred to in point 1.2 of Annex I to that Directive. 2. Member States shall immediately notify the Commission and Lebanon of the cases where the presence of the harmful organism concerned is confirmed in accordance with points 1.1 and 1.2 of Annex I to Directive 93/85/EEC. Article 6 Labelling 1. The potatoes shall only be introduced into and moved within the Union with a label, in one of the official languages of the Union, including the following elements: (a) an indication that they originate in Lebanon; (b) the name of the pest free area; (c) the name and the identification number of the producer; (d) the number of the lot. 2. The label referred to in paragraph 1 shall be issued under the control of the Lebanese plant protection organisation. Article 7 Disposal of waste The waste resulting from packaging or processing of the potatoes in the Union shall be disposed of in such a manner to ensure that the harmful organism concerned cannot establish and spread. Article 8 Notification obligations of importers 1. The importer shall, sufficiently in advance, notify the responsible official body of the point of entry in the Member State concerned of its intention to introduce a consignment. 2. The notification referred to in paragraph 1 shall include the following elements: (a) quantity of the consignment(s) concerned; (b) date of intended introduction; (c) name and address of importer. Article 9 Reporting on imports The Member State of importation shall provide the Commission and the other Member States, by 31 January of each year, with information on the amounts, indicating lots, consignments and tonnes, imported pursuant to this Decision between 1 January of the preceding year and 31 December of the preceding year. Article 10 Review The Commission shall review this Decision by 31 October 2014. Article 11 Expiry date This Decision shall expire on 31 October 2015. Article 12 Addressees This Decision is addressed to the Member States. Done at Brussels, 30 July 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 259, 4.10.1993, p. 1. ANNEX REQUIREMENTS FOR IMPORTS, AS REFERRED TO IN ARTICLE 1 The derogation provided for in Article 1 shall apply in respect of potatoes fulfilling the requirements set out in points (1) to (9). (1) Areas of production The potatoes are produced in the regions of Akkar or Bekaa in areas that have been officially declared by the Lebanese plant protection organisation, in accordance with the International Standard for Phytosanitary Measures No 4 on requirements for the establishment of pest free areas (1), to be free from the harmful organism concerned (pest free areas) and communicated by Lebanon to the Commission annually. (2) Surveys of pest free areas The pest free areas are subject to systematic and representative annual surveys for the detection of the harmful organism concerned, carried out by the Lebanese authorities, throughout the five years before and during production. The surveys take place on potato fields located in the pest free areas, and on potatoes harvested in those areas. The surveys consist of the following elements: (a) visual inspections of the fields during the growing season; (b) visual examination of the harvested potatoes for symptoms of the harmful organism concerned on cut tubers; (c) laboratory testing on symptomatic and asymptomatic potatoes. The surveys do not result in any finding of the harmful organism concerned or of any other evidence which could indicate that the area is not a pest free area within the meaning of point (1). The results of the surveys are made available to the Commission upon request. (3) Producers The potatoes are grown by producers registered by the Lebanese plant protection organisation. (4) Production from certified seed potatoes The potatoes fulfil one of the following requirements: (a) they are grown from seed potatoes certified in and imported from the Union into Lebanon; (b) they are grown from seed potatoes imported into Lebanon from a third country or parts thereof, for which the entry into the Union of seed potatoes is not prohibited pursuant to Annex III to Directive 2000/29/EC, and certified in that third country. (5) Fields of production The potatoes are grown in fields where no potatoes, other than those referred to in point (4), have been grown during the previous five years. (6) Handling The potatoes are handled using machinery which fulfils one of the following conditions: (a) it is only used for handling potatoes satisfying points (1) to (5); (b) where it has been used for purposes other than those referred to in point (a), it has been cleaned and disinfected in an appropriate manner before being used for the purposes referred to in point (a). (7) Storage The potatoes are stored in storage facilities which fulfil one of the following conditions: (a) they are only used for storing potatoes satisfying points (1) to (6); (b) where they have been used for other purposes than those referred to in point (a), it is subjected to appropriate hygiene measures before being used for the purposes referred to in point (a). (8) Packaging The packaging material used for the potatoes is either new or cleaned and disinfected. (9) Preparation of potatoes and lots for introduction into the Union The potatoes satisfy the following conditions concerning their preparation: (a) they are free from soil, leaves and other plant debris; (b) they are presented for introduction into the Union as lots, each lot being made up of potatoes produced by a single producer and harvested in one single area as specified in point (1); and (c) they are in bags, packages or other containers, each of which is labelled in accordance with Article 6. (1) ISPM 4. 1995. Requirements for the establishment of pest free areas. Rome, IPPC, FAO.